Exhibit 10.14

DYNEX CAPITAL, INC.

5,000,000 SHARES

EQUITY DISTRIBUTION AGREEMENT

June 24, 2010

JMP Securities LLC

600 Montgomery Street

Suite 1100

San Francisco, CA 94111

Ladies and Gentlemen:

DYNEX CAPITAL, INC., a Virginia corporation (the “Company”), confirms its
agreement (this “Agreement”) with JMP Securities LLC (“JMP”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through JMP, acting as agent and/or
principal, up to 5,000,000 shares (the “Shares”) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”). The Company agrees that if JMP
determines, and the Company agrees, that JMP will purchase any Shares on a
principal basis (other than as a “riskless principal”), then the Company will
enter into a separate underwriting or similar agreement in form and substance
satisfactory to both the Company and JMP covering such purchase. Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the number of
Shares issued and sold under this Agreement shall be the sole responsibility of
the Company, and JMP shall have no obligation in connection with such
compliance. The issuance and sale of Shares through JMP will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-149475), and two pre-effective amendments thereto, including a
base prospectus, with respect to the Shares, which registration statement, as
amended by such pre-effective amendments, incorporates by reference documents
which the Company has filed or will file in accordance with the provisions of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). Such registration statement, as
amended by such pre-effective amendments, has become effective under the
Securities Act. The Company may file one or more additional registration
statements from time to time that will contain a base prospectus with respect to
the Shares. The Company has prepared a prospectus supplement specifically
relating to the Shares (the “Prospectus Supplement”) to the base prospectus



--------------------------------------------------------------------------------

included as part of each registration statement containing a base prospectus
relating to certain securities of the Company, including the Shares to be issued
from time to time by the Company. The Company shall furnish to JMP, for use by
JMP, copies of the prospectus included as part of each such registration
statement, as supplemented by the Prospectus Supplement, relating to the Shares.
Except where the context otherwise requires, each such registration statement,
as amended (including by such pre-effective amendments) when it became
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act and or deemed to be part of each such registration
statement filed pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.” Each base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such base prospectus and/or Prospectus Supplement have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any Issuer Free Writing Prospectus (as defined in
Section 21(b) below), if any, is herein called the “Prospectus”. Any reference
herein to the Registration Statement, the Prospectus or any amendment or
supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend”, “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus, or to any amendment or supplement
thereto shall be deemed to include any copy filed with the Commission pursuant
to either the Electronic Data Gathering Analysis and Retrieval System or
Interactive Data Electronic Applications (collectively, “IDEA”).

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Free Writing Prospectus shall be deemed to refer to and include the filing of
any document under the Exchange Act on or after the initial effective date of
the Registration Statement, or the date of Prospectus Supplement, Prospectus or
such Free Writing Prospectus, as the case may be, and incorporated therein by
reference.

All references in this Agreement to any Issuer Free Writing Prospectus (other
than any Issuer Free Writing Prospectuses that, pursuant to Rule 433, are not
required to be filed with the Commission) shall be deemed to include the copy
thereof filed with the Commission pursuant to IDEA; and all references in this
Agreement to “supplements” to the Prospectus shall include, without limitation,
any supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by JMP outside of
the United States.

2. Placements. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify JMP by email notice (or other
method mutually agreed to in

 

2



--------------------------------------------------------------------------------

writing by the parties) (a “Placement Notice”) containing the parameters in
accordance with which it desires the Shares to be sold, which shall, at a
minimum, include the number of Shares to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one Trading Day (as defined in
Section 3 below) and any minimum price below which sales may not be made, a form
of which containing such minimum sales parameters necessary is attached hereto
as Exhibit A. The Placement Notice shall originate from any of the individuals
from the Company set forth on Exhibit C (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from JMP set forth on Exhibit C, as such Exhibit C may
be amended from time to time by notice given in accordance with Section 12
hereto. The Placement Notice shall be effective upon receipt by JMP unless and
until (i) in accordance with the notice requirement set forth in Section 4, JMP
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold,
(iii) in accordance with the notice requirements set forth in Section 4, the
Company suspends the Placement Notice, (iv) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, or (v) the Agreement has been terminated under the provisions
of Section 12. The amount of any discount, commission or other compensation to
be paid by the Company to JMP in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Exhibit B.
It is expressly acknowledged and agreed that neither the Company nor JMP will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to JMP and JMP
does not decline such Placement Notice pursuant to the terms set forth above,
and then only upon the terms specified therein and herein. In the event of a
conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.

3. Sale of Placement Shares by JMP. Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended or
otherwise terminated in accordance with the terms of this Agreement, JMP, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with the provisions of this Agreement, its normal
trading and sales practices and applicable state and federal laws, rules and
regulations and the rules of the New York Stock Exchange (the “Exchange”) to
sell such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. JMP will provide written
confirmation to the Company (including by email correspondence to each of the
individuals of the Company set forth on Exhibit C, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder, setting forth the number of
Placement Shares sold on such day, the prices at which such Placement Shares
were sold, the gross proceeds from such sales, the compensation payable by the
Company to JMP pursuant to Section 2 with respect to such sales, with an
itemization of deductions made by JMP (as set forth in Section 6(a)) from the
gross proceeds that it receives from such sales and the Net Proceeds (as defined
in Section 6(a) below) payable to the Company. Subject to the terms of the
Placement Notice, JMP may sell Placement Shares by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including, without limitation, sales made directly on the
Exchange, on any other existing trading market for the

 

3



--------------------------------------------------------------------------------

Common Stock or to or through a market maker. After consultation with the
Company and subject to the terms of the Placement Notice, JMP may also sell
Placement Shares in privately negotiated transactions. The Company acknowledges
and agrees that (i) there can be no assurance that JMP will be successful in
selling Placement Shares, (ii) JMP will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by JMP to use its commercially reasonable
efforts consistent with the provisions of this Agreement, its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the Exchange to sell such Placement Shares as required under this
Section 3 and (iii) JMP shall be under no obligation to purchase Shares on a
principal basis pursuant to this Agreement, except as otherwise agreed by JMP
and the Company pursuant to a separate underwriting agreement or similar
agreement, except that JMP may, in its sole discretion enter into riskless
principal transactions. JMP shall not, while a Placement Notice is outstanding,
sell shares of Common Stock other than Placement Shares in a transaction meeting
the parameters specified in the outstanding Placement Notice. If JMP receives an
offer to buy Common Stock at a price per share that does not meet the parameters
specified in an outstanding Placement Notice, but is at least 90% of the minimum
market price per share specified in such Placement Notice, then, so long as
disclosure of such offer complies with all applicable laws, JMP shall use
reasonable efforts to provide the Company with notice of such offer within one
(1) Business Day (as defined in Section 12 below). For the purposes hereof,
“Trading Day” means any day on which Common Stock is purchased and sold on the
principal market on which the Common Stock is listed or quoted.

4. Suspension of Sales. The Company or JMP may, upon notice to the other party
in writing (including by email correspondence to each of the individuals of the
other party set forth on Exhibit C, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Exhibit C), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice or sold at any point thereafter once such suspension
has been lifted by the subsequent issuance of an additional Placement Notice.
Each of the Parties agrees that no such notice of suspension shall be effective
against the other unless it is made to one of the individuals named on Exhibit C
hereto, as such Schedule may be amended from time to time.

5. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, JMP that as of each Applicable Time (as defined in
Section 21(a)):

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act. The Registration Statement has been filed with the Commission and has been
declared effective under the Securities Act. The Company has prepared or will
prepare the Prospectus Supplement that names JMP as an underwriter, acting as
principal and/or agent, in the section entitled “Plan of Distribution.” The
Company has not received, and has no written notice of, any order of the
Commission preventing or suspending the use of the Registration Statement, or
threatening or instituting proceedings for that purpose. Any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed. The Prospectus

 

4



--------------------------------------------------------------------------------

Supplement has been or will be prepared and will be filed pursuant to Rule
424(b) of the Securities Act. Copies of the Registration Statement, the
Prospectus, and any such amendments or supplements and all documents
incorporated by reference therein that were filed with the Commission on or
prior to the date of this Agreement and requested by JMP or its counsel have
been delivered, or made available, to JMP and its counsel. The Company has not
distributed and will not distribute any offering material in connection with the
offering or sale of the Placement Shares other than the Registration Statement
and the Prospectus. The Common Stock is currently listed on the Exchange under
the trading symbol “DX.”

(b) Each part of the Registration Statement, when such part became or becomes
effective or was or is filed with the Commission, and the Prospectus, and any
amendment or supplement thereto, on the date of filing thereof with the
Commission and at each Settlement Date (as defined in Section 6(a)), conformed
or will conform in all material respects with the requirements of the Securities
Act. Each part of the Registration Statement, when such part became or becomes
effective or was or is filed with the Commission, did not, or will not, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus and any amendment or supplement thereto, on the date of filing
thereof with the Commission and at each Settlement Date, did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the foregoing shall not
apply to statements in, or omissions from, any such document made in reliance
upon, and in conformity with, written information concerning JMP that was
furnished in writing to the Company by JMP, specifically for use in the
preparation thereof.

(c) The documents incorporated by reference in the Registration Statement, the
Prospectus or any amendment or supplement thereto, when they became or become
effective under the Securities Act or were or are filed with the Commission
under the Securities Act or the Exchange Act, as the case may be, conformed or
will conform in all material respects with the requirements of the Securities
Act and the Exchange Act, as applicable, as such requirements existed at the
time such Incorporated Documents were initially filed with the Commission.

(d) The consolidated financial statements of the Company, together with the
related schedules and notes thereto, set forth or included or incorporated by
reference in the Registration Statement and the Prospectus are accurate in all
material respects and fairly present the financial condition of the Company as
of the dates indicated and the results of operations, changes in financial
position, stockholders’ equity and cash flows for the periods therein specified
are in conformity with accounting principles generally accepted in the United
States consistently applied throughout the periods involved (except as otherwise
stated therein). The selected financial and statistical data included or
incorporated by reference in the Registration Statement and the Prospectus
present fairly the information shown therein and, to the extent based upon or
derived from the financial statements, have been compiled on a basis consistent
with the financial statements presented therein. Any pro forma financial
statements of the Company, and the related notes thereto, included or
incorporated by reference in the Registration Statement and the Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the basis described therein, and
the assumptions used in the

 

5



--------------------------------------------------------------------------------

preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. The Company and, to the Company’s knowledge, the Subsidiaries (as
defined in Section 5(g) below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not disclosed in the Registration Statement and the Prospectus. No other
financial statements are required to be set forth or to be incorporated by
reference in the Registration Statement or the Prospectus under the Securities
Act.

(e) The Prospectus delivered to JMP for use in connection with the sale of
Placement Shares pursuant to this Agreement will be identical to the versions of
the Prospectus created to be transmitted to the Commission for filing via IDEA,
except to the extent permitted by Regulation S-T.

(f) The Company has been duly formed and incorporated and is validly existing as
a corporation in good standing under the laws of the Commonwealth of Virginia
and is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which its ownership or lease of property or
assets or the conduct of its business requires such qualification, except where
the failure to so qualify would not have a material adverse effect on the
business, assets, properties, prospects, financial condition, or results of
operations of the Company and the Subsidiaries taken as a whole (a “Material
Adverse Effect”) and has full corporate power and authority necessary to own,
hold, lease and/or operate its assets and properties, to conduct the business in
which it is engaged and as described in the Registration Statement and the
Prospectus and to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby, and the Company is in
compliance in all material respects with the laws, orders, rules, regulations
and directives issued or administered by any jurisdictions in which it owns or
leases property or conducts business.

(g) The Company has no “significant subsidiaries” (as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act) and does not
own, directly or indirectly, any shares of stock or any other equity or
long-term debt securities of any corporation or have any equity interest in any
firm, partnership, joint venture, association or other entity, except (a) the
subsidiaries (the “Subsidiaries”) and the ownership interests set forth in
Exhibit D; (b) the securities comprising the investment portfolio of the
Company; and (c) as otherwise disclosed in the Registration Statement and/or
Prospectus. Complete and correct copies of the articles of incorporation and of
the bylaws or other formation documents of the Company and each of the
Subsidiaries, as applicable, and all amendments thereto have been made available
to JMP and/or its counsel upon request. To the Company’s knowledge, each
Subsidiary has been duly formed and incorporated or organized and is validly
existing as a corporation, partnership or limited liability company in good
standing under the laws of the jurisdiction of its incorporation or formation or
organization and is duly qualified to do business and is in good standing as a
foreign corporation, partnership or limited liability company in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect and, to the Company’s
knowledge, each Subsidiary has full corporate, partnership or limited liability
power and authority, as applicable, necessary to own, hold, lease and/or operate
its assets and properties and to conduct its business in which it is engaged and
as described in the Registration Statement and the Prospectus, and, to the
Company’s knowledge, each Subsidiary is in compliance in all

 

6



--------------------------------------------------------------------------------

material respects with the laws, orders, rules, regulations and directives
issued or administered by jurisdictions in which it owns or leases property or
conducts business; to the Company’s knowledge, all of the outstanding shares of
capital stock or other equity interests, as the case may be, of each of the
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable with respect to the corporate Subsidiaries, and have been issued
in compliance with all federal and state securities laws and were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right and are not subject to any security interest, other encumbrance or
adverse claims; and to the Company’s knowledge, no options, warrants or other
rights to purchase, agreements or other obligations to issue or other rights to
convert any obligation into shares of capital stock or ownership interests in
the Subsidiaries are outstanding.

(h) Neither the Company nor, to the Company’s knowledge, any of the Subsidiaries
is in breach or violation of or in default under (nor has any event occurred
which with notice, lapse of time or both would result in any breach or violation
of or constitute a default under or give the holder of any indebtedness (or a
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a part of such indebtedness under) (i) its
respective charter, bylaws, certificate of formation, partnership agreement or
limited liability company agreement, as the case may be, or (ii) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any of the Subsidiaries is a party or by which any of
them or any of their respective properties may be bound or affected the effect
of which breach, violation or default under clause (ii) could reasonably be
expected to result in a Material Adverse Effect, and the execution, delivery and
performance of this Agreement, the issuance and sale of the Placement Shares and
the consummation of the transactions contemplated hereby will not conflict with,
result in any breach or violation of or constitute a default under (nor
constitute any event which with notice, lapse of time or both would result in
any breach or violation of or constitute a default under) (x) the charter,
bylaws, certificate of formation, partnership agreement or limited liability
company agreement, as the case may be, of the Company or, to the Company’s
knowledge, any of the Subsidiaries, or (y) any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which the Company
or, to the Company’s knowledge, any of the Subsidiaries is a party or by which
any of them or any of their respective properties may be bound or affected, the
effect of which breach, violation or default under clause (y) could reasonably
be expected to result in a Material Adverse Effect or (z) any federal, state,
local or foreign law, regulation or rule or any decree, judgment or order
applicable to the Company or, to the Company’s knowledge, any of the
Subsidiaries.

(i) As of December 31, 2009, the Company had an authorized, issued and
outstanding capitalization as set forth in its consolidated balance sheets
included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009. All of the issued and outstanding shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and nonassessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right.

(j) This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its

 

7



--------------------------------------------------------------------------------

terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification and contribution provisions of Section 9 hereof may be limited
by federal or state securities laws and public policy considerations in respect
thereof.

(k) The Common Stock, including the Placement Shares, conforms in all material
respects to the description thereof contained in the Registration Statement and
the Prospectus.

(l) The Placement Shares have been duly and validly authorized by the Company
for issuance and sale pursuant to this Agreement and, when issued and delivered
against payment therefor as provided herein, will be duly and validly issued and
fully paid and nonassessable, free and clear of any pledge, lien, encumbrance,
security interest or other claim, including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act.

(m) No approval, authorization, consent or order of or filing with any national,
state or local governmental or regulatory commission, board, body, authority or
agency is required in connection with the issuance and sale of the Placement
Shares or the consummation by the Company of the transactions contemplated
hereby other than (i) registration of the Placement Shares under the Securities
Act, (ii) any necessary qualification under the securities or blue sky laws of
the various jurisdictions in which the Placement Shares are being offered by
JMP, (iii) such approvals obtained in connection with the approval of the
listing of the Placement Shares on the Exchange or (iv) any approvals,
authorizations, consents or orders of or filings with the Financial Industry
Regulatory Authority (“FINRA”).

(n) Except (i) as set forth in the Registration Statement and the Prospectus or
in filings with the Commission via IDEA pursuant to Section 16 of the Exchange
Act, (ii) for holders of shares of the Company’s Series D 9.50% Cumulative
Convertible Preferred Stock, $.01 par value, and (iii) for holders of common
stock options outstanding on the date hereof, (x) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any shares of Common Stock or shares of
any other capital stock or other securities of the Company, (y) no Person has
any preemptive rights, resale rights, rights of first refusal, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any shares of Common Stock or shares of any other capital stock or other
securities of the Company, and (z) no Person other than JMP has the right to act
as an underwriter or as a financial advisor to the Company in connection with
the offer and sale of the Shares, in the case of each of the foregoing clauses
(x), (y) and (z), whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Placement Shares as contemplated
hereby or otherwise; no Person has the right, contractual or otherwise, to
require the Company to register under the Securities Act any shares of Common
Stock or shares of any other capital stock or other securities of the Company,
or to include any such shares or other securities in the Registration Statement
or the offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Placement Shares
as contemplated thereby or otherwise.

 

8



--------------------------------------------------------------------------------

(o) BDO Seidman LLP, whose report on the consolidated financial statements of
the Company is filed with the Commission as part of the Registration Statement
and the Prospectus, was during the periods covered by its report an independent
registered public accounting firm as required by the Securities Act.

(p) The descriptions in the Registration Statement and the Prospectus of the
legal or governmental proceedings, affiliate transactions, off-balance sheet
transactions, contracts, leases and other legal documents therein described
present fairly the information required to be shown, and there are no legal or
governmental proceedings, affiliate transactions, off-balance sheet
transactions, contracts, leases, or other legal documents of a character
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement which are not described or
filed as required. All agreements between the Company and third parties
expressly referenced in the Registration Statement and the Prospectus are legal,
valid and binding obligations of the Company enforceable in accordance with
their respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles.

(q) Except as set forth in the Registration Statement and the Prospectus, there
are no actions, suits, claims, investigations, inquiries or proceedings pending
or, to the best of the Company’s knowledge, threatened to which either the
Company or, to the Company’s knowledge, any Subsidiaries or any of their
respective officers or directors is a party or of which any of their respective
properties or other assets is subject at law or in equity, or before or by any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency which could result in a judgment, decree or order
having individually or in the aggregate a Material Adverse Effect or prevent or
interfere in any material respect with the consummation of the transactions
contemplated hereby.

(r) During the twelve (12) calendar months prior to the date of this Agreement,
the Company has timely filed with the Commission all documents and other
material required to be filed pursuant to Sections 13, 14 and 15(d) under the
Exchange Act. During the twelve (12) calendar months preceding the filing of the
Registration Statement, the Company filed all reports required to be filed
pursuant to Sections 13, 14 and 15(d) under the Exchange Act. The Company is not
an “ineligible issuer” as defined in Rule 405 of the Securities Act.

(s) Subsequent to the respective dates as of which information is given in, or
incorporated by reference into, the Registration Statement and the Prospectus,
there has not been (i) any Material Adverse Effect, or any development which is
likely to cause a Material Adverse Effect, (ii) any transaction which is
material to the Company and the Subsidiaries taken as a whole, except
transactions in the ordinary course of business consistent with past practices,
(iii) any obligation, direct or contingent (including off-balance sheet
obligations), which is material to the Company and the Subsidiaries taken as a
whole, except transactions in the ordinary course of business consistent with
past practices or (iv) any change in the number of authorized shares of capital
stock or, except obligations incurred in the ordinary course of business,
outstanding indebtedness of the Company. The Company has no material contingent
obligation (including off-balance sheet obligations) which is not disclosed in
the Registration Statement or the Prospectus.

 

9



--------------------------------------------------------------------------------

(t) The Company has not defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults
would have a Material Adverse Effect. The Company has not filed a report
pursuant to Section 13(a) or 15(d) of the Exchange Act since the filing of its
last Annual Report on Form 10-K, indicating that it (i) has failed to pay any
dividend or sinking fund installment on preferred stock or (ii) has defaulted on
any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults would have a Material Adverse Effect.

(u) Neither the Company nor, to the Company’s knowledge, any of the Subsidiaries
nor any of their respective directors, officers or controlling persons has
taken, directly or indirectly, any action designed, or which has constituted or
might reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

(v) At the time of purchase, the Placement Shares will be approved for listing
on the Exchange, subject to official notice of issuance, or the Company will
have filed an application for listing of the Shares on the Exchange.

(w) Neither the Company nor any of its affiliates (i) is required to register as
a “broker” or “dealer” in accordance with the provisions of the Exchange Act or
(ii) directly or indirectly through one or more intermediaries, controls or has
any other association with (within the meaning of Article I of the Bylaws of the
National Association of Securities Dealers, Inc.) any member of the FINRA.

(x) The Company has not relied upon JMP or legal counsel for JMP for any legal,
tax or accounting advice in connection with the offering and sale of the
Placement Shares.

(y) On each Representation Date (as defined in Section 7(m) below), the Company
shall be deemed to have confirmed (i) the accuracy and completeness, as of such
date, of each representation and warranty made by it in this Agreement; and
(ii) that the Company has complied with all of the agreements to be performed by
it hereunder at or prior to such date.

(z) As of the date of this Agreement and except as otherwise disclosed in the
Prospectus, the Company has no current plan or intention to materially alter its
stated investment policies and operating policies and strategies, as such are
described in the Registration Statement and the Prospectus, if any; the Company
and, to the Company’s knowledge, the Subsidiaries have good and marketable title
to all properties and assets owned directly by them, in each case free and clear
of all liens, security interests, pledges, charges, encumbrances, mortgages and
defects (except for any security interest, lien encumbrance or claim that may
otherwise exist under any applicable repurchase agreement or as otherwise
disclosed in the Registration Statement and the Prospectus), except such as do
not interfere with the use made or proposed to be made of such asset or property
by the Company or any Subsidiary, as the case may be; the Company does not
directly own any real property; any real property and buildings held under lease
directly by the Company are held under valid, existing and enforceable leases,
with such exceptions, liens, security interests, pledges, charges, encumbrances,
mortgages and defects, as are not material and do not interfere with the use
made or proposed to be made of such property and buildings by the Company.

 

10



--------------------------------------------------------------------------------

(aa) The Company and, to the Company’s knowledge, each of the Subsidiaries has
filed on a timely basis (taking into account all applicable extensions) all
necessary federal, state, local and foreign income and franchise tax returns, if
any such returns were required to be filed, through the date hereof and have
paid all taxes shown as due thereon; and no tax deficiency has been asserted
against the Company or, to the Company’s knowledge, any of the Subsidiaries, nor
does the Company know of any tax deficiency which is likely to be asserted
against any such entity which, if determined adversely to any such entity, could
have a Material Adverse Effect; all tax liabilities, if any, are adequately
provided for on the books of the Company and, to the Company’s knowledge, the
Subsidiaries.

(bb) The Company and, to the Company’s knowledge, each Subsidiary owns or
possesses adequate license or other rights to use all patents, trademarks,
service marks, trade names, copyrights, software and design licenses, trade
secrets, manufacturing processes, other intangible property rights and know-how,
if any (collectively, “Intangibles”), necessary to entitle the Company and, to
the Company’s knowledge, each Subsidiary to conduct its business as described in
the Prospectus, and neither the Company nor, to the Company’s knowledge, any
Subsidiary has received written notice of infringement of or conflict with (and
knows of no such infringement of or conflict with) asserted rights of others
with respect to any Intangibles which could have a Material Adverse Effect.

(cc) The Company has established and maintains and evaluates “disclosure
controls and procedures” (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act) and “internal control over financial reporting” (as such
term is defined in Rules 13a-15 and 15d-15 under the Exchange Act); the
principal executive officers (or their equivalents) and principal financial
officers (or their equivalents) of the Company have made all certifications
required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any
related rules and regulations promulgated by the Commission, and the statements
contained in each such certification are complete and correct; the Company, the
Subsidiaries and the Company’s directors and officers are each in compliance in
all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act and the rules and regulations of the Commission and the
Exchange promulgated thereunder.

(dd) The Company and, to the Company’s knowledge, each of the Subsidiaries
maintains insurance (issued by insurers of recognized financial responsibility)
of the types and in the amounts generally deemed adequate by the Company, if
any, for their respective businesses and consistent with insurance coverage
maintained by similar companies in similar businesses, including, but not
limited to, insurance covering real and personal property owned or leased by the
Company and the Subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against, all of which
insurance is in full force and effect.

(ee) Neither the Company nor, to the Company’s knowledge, any Subsidiary is in
violation, and none of them has received notice of any violation with respect
to, any applicable environmental, safety or similar law applicable to its
business which could reasonably be expected to result in a Material Adverse
Effect. The Company and, to the Company’s knowledge, each Subsidiary have
received all permits, licenses or other approvals required of them under
applicable federal and state occupational safety and health and environmental
laws and regulations to conduct their businesses, and the Company and, to the
Company’s knowledge, each Subsidiary is in compliance with all terms and
conditions of any such permit, license or

 

11



--------------------------------------------------------------------------------

approval, except any such violation of law or regulation, failure to receive
required permits, licenses or other approvals or failure to comply with the
terms and conditions of such permits, licenses or approvals which could not,
singly or in the aggregate, have a Material Adverse Effect.

(ff) The Company has not incurred any liability for any finder’s fees or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to JMP pursuant to this Agreement.

(gg) There are no existing or threatened labor disputes with the employees of
the Company or, to the Company’s knowledge, any Subsidiary which are likely to
have individually or in the aggregate a Material Adverse Effect.

(hh) None of the Company or, to the Company’s knowledge, any Subsidiary or any
employee or agent of the Company or any Subsidiary, has made any payment of
funds or received or retained any funds in violation of any law, rule or
regulation or of a character required to be disclosed in the Registration
Statement or the Prospectus. No relationship, direct or indirect, exists between
or among the Company or, to the Company’s knowledge, any Subsidiary or any
affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, which is required by the Securities Act to be described in the
Registration Statement or the Prospectus that is not so described.

(ii) The Company has been, and upon the sale of the Placement Shares will
continue to be, organized and operated in conformity with the requirements for
qualification and taxation as a “real estate investment trust” (a “REIT”) under
Sections 856 through 860 of the Internal Revenue Code of 1986, as amended (the
“Code”), for all taxable years commencing with its taxable year ended
December 31, 2004. The proposed method of operation of the Company as described
in the Prospectus will enable the Company to continue to meet the requirements
for qualification and taxation as a REIT under the Code, and no actions have
been taken (or not taken which are required to be taken) which would cause such
qualification to be lost. The Company intends to continue to operate in a manner
which would permit it to qualify as a REIT under the Code. The Company has no
intention of changing its operations or engaging in activities which would cause
it to fail to qualify, or make economically undesirable its continued
qualification, as a REIT.

(jj) Neither the Company nor, to the knowledge of the Company, the Subsidiaries,
after giving effect to the offering and sale of the Placement Shares, will be an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(kk) No relationship, direct or indirect, exists between or among the Company or
any Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, stockholders or directors of the Company or any Subsidiary, on the
other hand, which is required by the rules of the FINRA to be described in the
Registration Statement or the Prospectus which is not so described. Except as
otherwise disclosed in the Registration Statement or the Prospectus, there are
no material outstanding loans or advances or material guarantees of indebtedness
by the Company or, to the Company’s knowledge, any Subsidiary or any affiliate
of any of them to or for the benefit of any of the officers or directors of the
Company or any Subsidiary or any of the members of the families of any of them.

 

12



--------------------------------------------------------------------------------

(ll) Neither the Company nor, to the Company’s knowledge, any of the
Subsidiaries has sustained since the date of the last audited financial
statements included in the Registration Statement and the Prospectus any loss or
interference with its respective business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, in each case which is likely
either individually or in the aggregate to have a Material Adverse Effect.

(mm) The Company is not a party to any agreement with an agent or underwriter
for any “at-the-market” or continuous equity transaction other than this
Agreement.

(nn) The Company acknowledges and agrees that JMP has informed the Company that
JMP may, to the extent permitted under the Securities Act and the Exchange Act,
purchase and sell shares of Common Stock for its own account while this
Agreement is in effect provided that (i) no such purchase or sales shall take
place while a Placement Notice is in effect (except to the extent JMP may engage
in sales of Placement Shares purchased or deemed purchased from the Company as a
“riskless principal” or in a similar capacity), (ii) the Company shall not be
deemed to have authorized or consented to any such purchases or sales by JMP and
(iii) JMP shall provide notice of such purchases or sales to the Company within
two (2) Business Days of such transactions.

Any certificate signed by an officer of the Company and delivered to JMP or to
counsel for JMP shall be deemed to be a representation and warranty by the
Company to JMP as to the matters set forth therein.

6. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by JMP at which
such Placement Shares were sold, after deduction for (i) JMP’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting JMP’s or its designee’s account (provided JMP
shall have given the Company written notice of such designee prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form. On each
Settlement Date, JMP will deliver the related Net Proceeds in same day funds to
an account designated by the Company on, or prior to, the Settlement Date. The
Company agrees that if the Company, or its transfer agent

 

13



--------------------------------------------------------------------------------

(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 9(a) hereto, it will (i) hold
JMP harmless against any loss, claim, damage, or expense (including reasonable
legal fees and expenses), as incurred, arising out of or in connection with such
default by the Company or its transfer agent (if applicable) and (ii) pay to JMP
any commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.

(c) Denominations; Registration. Certificates for the Shares, if any, shall be
in such denominations and registered in such names as JMP may request in writing
at least one full Business Day before the Settlement Date. The certificates for
the Shares, if any, will be made available for examination and packaging by JMP
in The City of New York not later than noon (New York time) on the Business Day
prior to the Settlement Date.

(d) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Shares if, after giving effect to the sale
of such Shares, the aggregate Shares sold pursuant to this Agreement would
exceed the lesser of (i) the amount available for offer and sale under the
currently effective Registration Statement and (ii) the amount authorized from
time to time to be issued and sold under this Agreement by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to JMP in writing (such lesser amount, the “Maximum
Amount”). Under no circumstances shall the Company cause or request the offer or
sale of any Shares at a price lower than the minimum price authorized from time
to time by the Company’s board of directors, duly authorized committee thereof
or a duly authorized executive committee, and notified to JMP in writing.

7. Covenants of the Company. The Company covenants and agrees with JMP that:

(a) After the date of this Agreement and during any period in which a Prospectus
relating to the Placement Shares is required to be delivered by JMP under the
Securities Act, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), (i) the Company will
notify JMP promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, (ii) the Company will prepare and file with the
Commission, promptly upon JMP’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in JMP’s reasonable judgment, may be
necessary or advisable in connection with the distribution of the Placement
Shares by JMP (provided, however, that the failure of JMP to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect JMP’s right to rely on the representations and warranties made by the
Company in this Agreement other than to the extent any such amendment or
supplement is necessary or advisable due to information that must be disclosed
strictly with regard as to JMP), (iii) the Company will not file any amendment
or supplement to the Registration Statement or Prospectus relating to the
Placement Shares, other than documents incorporated by reference, unless a copy
thereof has been submitted to JMP a reasonable period of time before the filing
and JMP has not reasonably objected thereto (provided, however, (A) that the
failure of JMP to make such objection shall not relieve the

 

14



--------------------------------------------------------------------------------

Company of any obligation or liability hereunder, or affect JMP’s right to rely
on the representations and warranties made by the Company in this Agreement
except to the extent such objection would have been necessary or advisable due
to information that must be disclosed strictly with regard as to JMP, and
(B) that the Company has no obligation to provide JMP any advance copy of such
filing or to provide JMP an opportunity to object to such filing if such filing
does not name JMP or does not relate to the transactions contemplated
hereunder); (iv) the Company will furnish to JMP at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via IDEA; and (v) the Company will cause each amendment or supplement
to the Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

(b) The Company will advise JMP, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its reasonable efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such a stop order
should be issued.

(c) During any period in which a Prospectus relating to the Placement Shares is
required to be delivered by JMP under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will use its commercially reasonable efforts to
comply in all material respects with all requirements imposed upon it by the
Securities Act, as from time to time in force, so far as necessary to permit the
continuance of sales of the Placement Shares during such period in accordance
with the provisions hereof and the Prospectus, and will file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
JMP to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

(d) During any period in which the Prospectus relating to the Placement Shares
is required to be delivered by JMP under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will use its commercially reasonable efforts to
cause the Placement Shares to be listed on the

 

15



--------------------------------------------------------------------------------

Exchange and to qualify the Placement Shares for sale under the securities laws
of such jurisdictions as JMP reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in
securities, file a general consent to service of process in any jurisdiction, or
meet any other requirement in connection with this Section 7(d) deemed by the
Company to be unduly burdensome.

(e) The Company will furnish to JMP and its counsel (at the expense of the
Company) copies of the Registration Statement, the Prospectus (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement or Prospectus that are filed with the Commission
during any period in which a Prospectus relating to the Placement Shares is
required to be delivered under the Securities Act (including all documents filed
with the Commission during such period that are deemed to be incorporated by
reference therein), in each case as soon as reasonably practicable and in such
quantities as JMP may from time to time reasonably request and, at JMP’s
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of Shares may be made; provided, however, that the Company shall
not be required to furnish any document (other than the Prospectus) to JMP to
the extent such document is available on IDEA.

(f) The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement covering a 12-month
period that satisfies the provisions of Section 11(a) and Rule 158 of the
Securities Act.

(g) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, in accordance with the provisions
of Section 12 hereunder, will pay all expenses incident to the performance of
its obligations hereunder, including, but not limited to, expenses relating to
(i) the preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto, (ii) the preparation, issuance and delivery of the Placement
Shares, (iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees and any reasonable fees or disbursements of counsel for JMP in
connection therewith, (iv) the printing and delivery to JMP of copies of the
Prospectus and any amendments or supplements thereto, and of this Agreement,
(v) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on the Exchange, or
(vi) filing fees and charges, if any, of the Commission and the FINRA Corporate
Finance Department. In addition, the Company shall reimburse JMP for up to
$50,000 of out-of-pocket legal expenses in connection with the preparation of
this Agreement, the due diligence investigation of the Company and the
transactions contemplated hereunder; provided that if the Company issues three
million or more Placement Shares hereunder such reimbursed legal expenses shall
be credited to the Company by JMP against future commissions payable hereunder.

(h) The Company will use the Net Proceeds as described in the Prospectus in the
section entitled “Use of Proceeds”.

 

16



--------------------------------------------------------------------------------

(i) During either the pendency of any Placement Notice given hereunder, or any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by JMP, the Company shall provide JMP notice as promptly as
reasonably practicable before it offers to sell, contracts to sell, sells,
grants any option to sell or otherwise disposes of any shares of Common Stock
(other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for shares of Common
Stock, warrants or any rights to purchase or acquire shares of Common Stock;
provided, that such notice shall not be required in connection with the
(i) issuance, grant or sale of shares of Common Stock, options to purchase
shares of Common Stock or shares of Common Stock issuable upon the exercise of
options, or other equity awards pursuant to any stock option, stock bonus or
other stock plan or arrangement then in effect or which the Company may from
time to time adopt provided the implementation of such is disclosed to JMP in
advance, (ii) the issuance of shares of Common Stock in connection with an
acquisition, merger or sale or purchase of assets described in the Prospectus,
(iii) any shares of Common Stock issuable upon conversion or exchange of
securities or the exercise of warrants, options or other rights in effect or
outstanding or (iv) the issuance or sale of shares of Common Shares pursuant to
any dividend reinvestment plan that the Company may adopt from time to time
provided the implementation of such is disclosed to JMP in advance.

(j) The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise JMP promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to JMP pursuant to this Agreement.

(k) The Company will cooperate with any reasonable due diligence review
conducted by JMP or its agents in connection with the transactions contemplated
hereby, including, without limitation, providing information and making
available documents and senior corporate officers, as JMP may reasonably
request; provided, however, that the Company shall be required to make available
documents and senior corporate officers only (i) at the Company’s principal
offices and (ii) during the Company’s ordinary business hours.

(l) The Company shall disclose in its quarterly reports on Form 10-Q and in its
annual report on Form 10-K the number of Placement Shares sold through JMP under
this Agreement, the Net Proceeds to the Company and the compensation payable by
the Company to JMP with respect to such Placement Shares pursuant to this
Agreement during the relevant quarter.

(m) On the date of this Agreement and each time the Company:

(i)     files the Prospectus relating to the Shares or amends or supplements
(other than a prospectus supplement relating solely to an offering of securities
other than the Shares) the Registration Statement or the Prospectus relating to
the Shares by means of a post-effective amendment, sticker, or supplement but
not by means of incorporation of documents by reference into the Registration
Statement or the Prospectus relating to the Shares;

(ii)   files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

17



--------------------------------------------------------------------------------

(iii)    files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv)     files a current report on Form 8-K containing amended financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144 or any
successor thereto) under the Exchange Act.

Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.” The Company shall furnish JMP
with a certificate, in the form attached hereto as Exhibit E within three
(3) Trading Days of the applicable Representation Date. The requirement to
provide a certificate under this Section 7(m) shall be waived for any
Representation Date occurring during a fiscal quarter during which the Company
does not intend to sell Placement Shares prior to the next occurring
Representation Date; provided, however, that such waiver shall not apply for any
Representation Date on which the Company files its annual report on Form 10-K.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide JMP with a certificate under this Section 7(m), then
before the Company either delivers the Placement Notice or JMP sells any
Placement Shares, the Company shall provide JMP with a certificate, in the form
attached hereto as Exhibit E, dated the date of the Placement Notice.

(n) On the date hereof and thereafter within three (3) Trading Days of each
Representation Date, the Company shall cause to be furnished to JMP the written
opinion of Troutman Sanders LLP (the “Company Counsel”), dated the
Representation Date, in substantially the form attached hereto as Exhibit F-1
(for the filing of the Prospectus relating to the Placement Shares), and
Exhibit F-2 (for subsequent Representation Dates), but modified, as necessary,
to relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of such opinion, the Company
Counsel may furnish JMP with a letter to the effect that JMP may rely on a prior
opinion delivered under this Section 7(n) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date). The requirement to provide such
opinion shall be waived for any Representation Date occurring during a fiscal
quarter during which the Company does not intend to sell Placement Shares prior
to the next occurring Representation Date; provided, further, however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide JMP with an opinion
from Troutman Sanders LLP, then before the Company delivers the Placement Notice
or JMP sells any Placement Shares, the Company shall provide JMP with an opinion
from Troutman Sanders LLP dated the date of the Placement Notice.

(o) On the date hereof and thereafter within three (3) Trading Days of each
Representation Date on which the Registration Statement is amended or the
Prospectus supplemented to include additional amended financial information or
there is filed with the Commission any document incorporated by reference into
the Prospectus which contains additional amended financial information, the
Company shall cause BDO Seidman LLP to

 

18



--------------------------------------------------------------------------------

furnish JMP a letter (a “Comfort Letter”), dated the date of such Representation
Date, in form and substance satisfactory to JMP, (i) confirming that it is an
independent registered public accounting firm within the meaning of the
Securities Act and is in compliance with the applicable requirements relating to
the qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information
which would have been included in the Initial Comfort Letter had it been given
on such date and modified as necessary to relate to the Registration Statement
and the Prospectus, as amended and supplemented to the date of such Comfort
Letter. The requirement to provide a Comfort Letter under this Section 7(o)
shall be waived for any Representation Date occurring during a fiscal quarter
during which the Company does not intend to sell Placement Shares prior to the
next occurring Representation Date; provided, however, that such waiver shall
not apply for any Representation Date on which the Company files its annual
report on Form 10-K. Notwithstanding the foregoing, if the Company subsequently
decides to sell Placement Shares following a Representation Date when the
Company relied on such waiver and did not provide JMP with a Comfort Letter
under this Section 7(o), then before the Company delivers the Placement Notice
or JMP sells any Placement Shares, the Company shall provide JMP with a Comfort
Letter dated the date of the Placement Notice.

(p) The Company will not, directly or indirectly take any action designed to
cause or result in, or that constitutes or might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Placement Shares.

(q) The Company acknowledges and agrees that JMP has informed the Company that
JMP may, to the extent permitted under the Securities Act and the Exchange Act,
purchase and sell Placement Shares for its own account at the same time as
Placement Shares are being sold by the Company pursuant to this Agreement,
provided that the Company shall not be deemed to have authorized or consented to
any such purchases or sales by JMP.

(r) Each Placement Notice issued by the Company to JMP to solicit offers to
purchase Placement Shares shall be deemed to be an affirmation that the
representations and warranties made by it in this Agreement are true and correct
in all material respects at the time such Placement Notice is issued, and that
the Company has complied in all material respects with all of the agreements to
be performed by it hereunder at or prior to such time.

(s) The Company has been organized and operated in conformity with the
requirements for qualification and taxation of the Company as a REIT under the
Code, and the Company’s proposed methods of operation will enable the Company to
continue to meet the requirements for qualification and taxation as a REIT under
the Code for subsequent taxable years.

(t) Other than a “free writing prospectus” (as defined in Rule 405 under the
Securities Act) approved in advance by the Company and JMP in its capacity as
principal or agent hereunder, neither JMP nor the Company (including its agents
and representatives, other than JMP in its capacity as such) will make, use,
prepare, authorize, approve or refer to any “written communication” (as defined
in Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Shares
hereunder.

 

19



--------------------------------------------------------------------------------

(u) The Company will not be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the
Investment Company Act, assuming no change in the Commission’s current
interpretation as to entities that are not considered an “investment company”.

(v) The Company will substantially comply with all material requirements imposed
upon it by the Securities Act and the Exchange Act as from time to time in
force, so far as necessary to permit the continuance of sales of, or dealings
in, the Placement Shares as contemplated by the provisions hereof and the
Prospectus.

(w) The Company will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act and the applicable regulations thereunder, that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its chief executive officer and chief financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company is made known.

8. Conditions to JMP’s Obligations. The obligations of JMP hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by JMP of a due diligence review satisfactory to JMP in its
reasonable judgment, and to the continuing satisfaction (or waiver by JMP in its
sole discretion) of the following additional conditions:

(a) The Registration Statement shall have become effective and shall be
available for the sale of (i) all Placement Shares covered by prior Placement
Notices and not yet sold by JMP and (ii) all Placement Shares contemplated to be
issued by the Placement Notice relating to such Placement.

(b) None of the following events shall have occurred and be continuing:
(i) receipt by the Company of any request for additional information from the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Placement
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the occurrence of any event that makes any
material statement made in the Registration Statement or the Prospectus or any
document

 

20



--------------------------------------------------------------------------------

incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or documents incorporated therein by reference so
that, in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate.

(c) JMP shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in JMP’s opinion is material, or omits to state a fact that in
JMP’s opinion is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

(d) Except as contemplated in the Prospectus, or disclosed in the Company’s
reports filed with the Commission, there shall not have been any material
adverse change, on a consolidated basis, in the authorized capital stock of the
Company or any Material Adverse Effect, or any development that may reasonably
be expected to cause a Material Adverse Effect, or a downgrading in or
withdrawal of the rating assigned to any of the Company’s securities by any
rating organization or a public announcement by any rating organization that it
has under surveillance or review its rating of any of the Company’s securities,
the effect of which, in the case of any such action by a rating organization
described above, in the reasonable judgment of JMP (without relieving the
Company of any obligation or liability it may otherwise have), is so material as
to make it impracticable or inadvisable to proceed with the offering of the
Placement Shares on the terms and in the manner contemplated in the Prospectus.

(e) JMP shall have received the opinion of Company Counsel required to be
delivered pursuant Section 7(n) on or before the date on which such delivery of
such opinion is required pursuant to Section 7(n).

(f) JMP shall have received the Comfort Letter required to be delivered pursuant
Section 7(o) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(o).

(g) JMP shall have received the certificates required to be delivered pursuant
to Section 7(m) on or before the date on which delivery of such opinion is
required pursuant to Section 7(m).

(h) Trading in the Common Stock shall not have been suspended on the Exchange.

(i) On each date on which the Company is required to deliver a certificate
pursuant to Section 7(m), the Company shall have furnished to JMP such
appropriate further information, certificates and documents as JMP may
reasonably request. All such certificates and other documents will be in
compliance with the provisions hereof. The Company will furnish JMP with such
conformed copies of such certificates and other documents as JMP shall
reasonably request.

 

21



--------------------------------------------------------------------------------

(j) Prior to the giving of any Placement Notice, (i) no stop order with respect
to the effectiveness of the Registration Statement shall have been issued under
the Securities Act or proceedings initiated under Section 8(d) or 8(e) of the
Securities Act; (ii) the Registration Statement and all amendments thereto, or
modifications thereof, if any, shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and (iii) the
Prospectus and all amendments or supplements thereto, or modifications thereof,
if any, shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.

(k) All filings with the Commission required by Rule 424 under the Securities
Act to have been filed prior to the giving of any Placement Notice hereunder
shall have been made within the applicable time period prescribed for such
filing by Rule 424.

(l) The Placement Shares shall either have been (i) approved for listing on the
Exchange, subject only to notice of issuance, or (ii) the Company shall have
filed an application for listing of the Placement Shares on the Exchange at, or
prior to, the giving of any Placement Notice.

(m) There shall not have occurred any event that would permit JMP to terminate
this Agreement pursuant to Section 12(a).

(n) With respect to the first Placement under this Agreement, JMP shall have
received, in form and substance reasonably satisfactory to JMP, an opinion or
opinions of Company counsel to the effect that (i) the Placement Shares have
been approved for listing on the Exchange, and (ii) the Company is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

9. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless JMP, the directors,
officers, partners, employees and agents of JMP and each person, if any, who
(i) controls JMP within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, or (ii) is controlled by or is under common
control with JMP (a “JMP Affiliate”) from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all investigative, legal and other expenses reasonably incurred in
connection with, and any and all amounts paid in settlement of, any action, suit
or proceeding between any of the indemnified parties and any indemnifying
parties or between any indemnified party and any third party, or otherwise, or
any claim asserted), as and when incurred, to which JMP, or any such person, may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, liabilities, expenses or damages arise out of or are based,
directly or indirectly, on (i) any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or the Prospectus or
any amendment or supplement to the Registration Statement or the Prospectus, or
in any application or other document executed by or on behalf of the Company or
based on written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify

 

22



--------------------------------------------------------------------------------

the Placement Shares under the securities laws thereof or filed with the
Commission, (ii) the omission or alleged omission to state in such document a
material fact required to be stated in it or necessary to make the statements in
it not misleading or (iii) any breach by any of the indemnifying parties of any
of their respective representations, warranties and agreements contained in this
Agreement; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
or indirectly by an untrue statement or omission made in reliance on and in
conformity with information relating to JMP and furnished in writing to the
Company by JMP expressly stating that such information is intended for inclusion
in any document described in clause (a)(i) above. This indemnity agreement will
be in addition to any liability that the Company might otherwise have.

(b) JMP agrees to indemnify and hold harmless the Company and its directors and
each officer of the Company who signed the Registration Statement, and each
person, if any, who (i) controls the Company within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or
is under common control with the Company (a “Company Affiliate”) against any and
all losses, claims, liabilities, expenses and damages described in the indemnity
contained in Section 9(a), as and when incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto) or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information and relating to JMP furnished to the Company by JMP expressly
stating that such information is intended for use in the Registration Statement
(or any amendment thereto) or the Prospectus (or any amendment or supplement
thereto).

(c) Any party that proposes to assert the right to be indemnified under this
Section 9 will, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably

 

23



--------------------------------------------------------------------------------

concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent. No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding. Notwithstanding any other provision of this Section 9(c), if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel for which it is
entitled to reimbursement pursuant to this Section 9(c), such indemnifying party
agrees that it shall be liable for any settlement effected without its written
consent if (i) such settlement is entered into more than 45 days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall have received notice of the terms of such settlement at least 30
days prior to such settlement being entered into, and (iii) such indemnifying
party shall not have reimbursed such indemnified party in accordance with such
request prior to the date of such settlement; provided, however, that an
indemnifying party shall not be liable for any such settlement effected without
its consent if such indemnifying party, at least five days prior to the date of
such settlement, (1) reimburses such indemnified party in accordance with such
request for the amount of such fees and expenses of counsel as the indemnifying
party believes in good faith to be reasonable and (2) provides written notice to
the indemnified party that the indemnifying party disputes in good faith the
reasonableness of the unpaid balance of such fees and expenses.

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in the foregoing paragraphs of this
Section 9 is applicable in accordance with its terms but for any reason is held
to be unavailable from the Company or JMP, the Company and JMP will contribute
to the total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted, but after deducting any contribution received by the Company
from persons other than JMP, such as persons who control the Company within the
meaning of the Securities Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and JMP may be subject in such proportion as
shall be appropriate to reflect the relative benefits received by the Company on
the

 

24



--------------------------------------------------------------------------------

one hand and JMP on the other. The relative benefits received by the Company on
the one hand and JMP on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the offering (before deducting
expenses) received by the Company bear to the total compensation (before
deducting expenses) received by JMP from the sale of Placement Shares on behalf
of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and JMP, on the other, with respect to
the statements or omission which resulted in such loss, claim, liability,
expense or damage, or action in respect thereof, as well as any other relevant
equitable considerations with respect to such offering. Such relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company or JMP, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
JMP agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation which does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof. Notwithstanding the foregoing provisions of this Section 9(d), JMP shall
not be required to contribute any amount in excess of the commissions received
by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of JMP, will have the
same rights to contribution as that party, and each officer of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the defenses of the
party from whom contribution is sought. Except for a settlement entered into
pursuant to the last sentence of Section 9(c) hereof, no party will be liable
for contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 9(c) hereof.

10. Representations and Agreements to Survive Delivery. All representations and
warranties of the Company herein or in certificates delivered pursuant hereto
shall survive, as of their respective dates, regardless of (i) any investigation
made by or on behalf of JMP, any controlling persons, or the Company (or any of
their respective officers, directors or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.

 

25



--------------------------------------------------------------------------------

11. Separate Public Offerings. The Company and JMP agree that, subject to the
accuracy at each Applicable Time of the representations and warranties in
Section 5(n) and Section 5(mm), nothing in this Agreement shall prohibit the
Company from undertaking a registered public offering of its Common Stock with
an underwriter, agent or financial advisor other than JMP.

12. Termination.

(a) Termination; General. JMP may terminate this Agreement, by notice to the
Company, as hereinafter specified at any time (1) if there has been, since the
time of execution of this Agreement or since the date as of which information is
given in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the reasonable judgment of JMP has a Material Adverse Effect and
makes it impractical or inadvisable to market the Shares hereunder, (2) if there
has occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of JMP, impracticable or inadvisable to market the Shares or to
enforce contracts for the sale of the Shares, (3) if trading in the Placement
Shares has been suspended or limited by the Commission or the Exchange, or if
trading generally on the Exchange has been suspended or limited, or minimum
prices for trading have been fixed on the Exchange, (4) if any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing, (5) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (6) if a banking moratorium has been
declared by either U.S. Federal or New York authorities.

(b) The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Section 7(g), Section 7(v), Section 9,
Section 10, Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

(c) JMP shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g), Section 7(v), Section 9, Section 10,
Section 12(g), Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

(d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), (b), or (c) above or otherwise by mutual agreement
of the parties or until automatic termination upon the issuance and sale of the
Maximum Amount of Shares through JMP on the terms and subject to the conditions
set forth herein; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g),
Section 7(v), Section 9, Section 10, Section 17 and Section 18 shall remain in
full force and effect.

 

26



--------------------------------------------------------------------------------

(e) Subject to the ten (10) days notice required by Section 12(b) and
Section 12(c), any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by JMP or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

(f) If any condition specified in Section 8 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by JMP by
notice to the Company. Notice of such cancellation shall be given in writing and
addressed to each of the individuals of the Company set forth on Exhibit B.

(g) If this Agreement is terminated by JMP in accordance with the provisions of
Section Section 12(f) hereof or by the Company pursuant to Section 12(b) hereof,
the Company shall reimburse JMP for all of its out-of-pocket expenses, including
the reasonable fees and disbursements of counsel for JMP.

13. Notices.

All notices or other communications required or permitted to be given by any
party to any other party pursuant to the terms of this Agreement shall be in
writing and if sent to JMP, shall be delivered to JMP at JMP Securities LLC, 600
Montgomery Street, Suite 1100, San Francisco, CA 94111, with copies to Janet
Tarkoff, General Counsel, at the same address, and DLA Piper LLP (US), 1251
Avenue of the Americas, New York, NY 10020, fax no.: (212) 884-8494, Attention:
James T. Seery; or if sent to the Company, shall be delivered to Dynex Capital,
Inc., 4551 Cox Road, Suite 300, Glen Allen, VA 23060, phone: (804) 217-5800, fax
no.: (804) 217-5860, Attention: Stephen J. Benedetti, with a copy to Troutman
Sanders LLP, 222 Central Park Avenue, Suite 2000, Virginia Beach, VA 23462,
phone: (757) 687-7719, fax no.: (757) 687-1501, Attention: James J. Wheaton.
Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and JMP and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.

 

27



--------------------------------------------------------------------------------

15. Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Common Stock.

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and JMP. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

17. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

18. Waiver of Jury Trial. The Company and JMP each hereby irrevocably waives any
right it may have to a trial by jury in respect of any claim based upon or
arising out of this agreement or any transaction contemplated hereby.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

20. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) JMP has been retained solely to act as underwriter and agent in connection
with the sale of the Shares and that no fiduciary or advisory relationship
between the Company and JMP has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether JMP has
advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; and

 

28



--------------------------------------------------------------------------------

(c) the Company has been advised that JMP and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that JMP has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.

21. Defined Terms. As used in this Agreement, the following terms have the
respective meanings set forth below:

(a) “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, any date on which Placement
Shares are sold hereunder, or such other time as agreed to by the Company and
JMP.

(b) “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,”
as defined in Rule 433, relating to the Shares that (1) is required to be filed
with the Commission by the Company, (2) is a “road show” that is a “written
communication” within the meaning of Rule 433(d)(8)(i) whether or not required
to be filed with the Commission, or (3) is exempt from filing pursuant to Rule
433(d)(5)(i) because it contains a description of the Shares or of the offering
that does not reflect the final terms, and all free writing prospectuses that
are listed in Exhibit F hereto, in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g) under the Securities Act
Regulations.

(c) “Rule 158,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 430B,”
“Rule 433” and “Rule 462” to such rules under the Securities Act regulations.

(d) All references in this Agreement to financial statements and schedules and
other information that is “contained,” “included” or “stated” in the
Registration Statement or the Prospectus (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information that is incorporated by reference in the
Registration Statement or the Prospectus, as the case may be.

22. Permitted Free Writing Prospectuses.

The Company represents, warrants and agrees that, unless it obtains the prior
written consent of JMP, and JMP represents, warrants and agrees that, unless it
obtains the prior written consent of the Company, it has not made and will not
make any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by JMP or by the Company, as the
case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit G hereto are
Permitted Free Writing Prospectuses.

[Remainder of Page Intentionally Blank]

 

29



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
JMP, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and JMP.

 

Very truly yours, DYNEX CAPITAL, INC. By:  

/s/ Stephen J. Benedetti

Name:   Stephen J. Benedetti Title:   Executive Vice President, Chief Operating
Officer and Chief Financial Officer

ACCEPTED as of the date

first-above written:

JMP SECURITIES LLC By:  

/s/ Carter Mack

Name:   Carter Mack Title:   President

 

30



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PLACEMENT NOTICE

 

From:    [                                                     ] Cc:   
[                                                     ] To:   
[                                                     ] Subject:    Equity
Distribution Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between DYNEX CAPITAL, INC., (the “Company”) and JMP
Securities LLC (“JMP”) dated June 24, 2010 (the “Agreement”), I hereby request
on behalf of the Company that JMP sell up to [    ] shares (the “Placement
Shares”) of the Company’s common stock, par value $0.01 per share, at a minimum
market price of $             per Placement Share between [    ], 20[    ] and
[    ], 20[    ]. [There shall be no limitation on the number of Placement
Shares that may be sold on any one (1) day.][No more than [    ] Placement
Shares may be sold on any one (1) day.]

 

Very truly yours, By:  

 

Name:   [                                                             ] Title:  
[                                                             ]

ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE SPECIFIC DATES THE SHARES
MAY NOT BE SOLD ON, THE MANNER IN WHICH SALES ARE TO BE MADE BY JMP, AND/OR THE
CAPACITY IN WHICH JMP MAY ACT IN SELLING SHARES (AS PRINCIPAL, AGENT, OR BOTH).



--------------------------------------------------------------------------------

EXHIBIT B

Compensation

The amount of any discount, commission or other compensation to be paid by the
Company to JMP shall be up to two percent (2.0%) of the gross proceeds with
respect to sales of the Placement Shares actually effected by JMP.



--------------------------------------------------------------------------------

EXHIBIT C

JMP SECURITIES LLC

 

Andy Lee

(Director, Corporate Services)

   (alee@jmpsecurities.com)

Janet Tarkoff

(Managing Director, General Counsel)

   (jtarkoff@jmpsecurities.com)

Tosh Chandra

(Vice President, Investment Banking)

   (tchandra@jmpsecurities.com)

DYNEX CAPITAL, INC.

 

Tom Akin

(Chairman and Chief Executive Officer)

   tom.akin@dynexcapital.com

Steve Benedetti

(Executive Vice President, Chief Operating Officer and Chief Financial Officer)

   stephen.benedetti@dynexcapital.com

Jeff Childress

(Vice President and Controller)

   jeff.childress@dynexcapital.com



--------------------------------------------------------------------------------

EXHIBIT D

Subsidiaries

Mortgage Investment Corporation

MSC I L.P.

Investment Capital Access, Inc.*

Commercial Capital Access One, Inc.*

MERIT Securities Corporation*

Financial Asset Securitization, Inc.*

Issued Holdings Capital Corporation*

Resource Finance Co. One

Resource Finance Co. Two

ND Holding Co.

GLS Capital, Inc.

GLS Properties, LLC

Allegheny Commercial Properties I, LLC

Allegheny Income Properties I, LLC

Allegheny Special Properties, LLC

Dynex Commercial Services, Inc.

Dynex Securities Corporation

GLS Capital Services, Inc.

GLS Development, Inc.

SMFC Funding Corporation

GLS Capital - Cuyahoga, Inc.

GGLS - Cuyahoga Lien Pool One, Inc.

GLS Capital Services - Marlborough, Inc.

Samma Properties Limited Partnership

SHF Corp.

St. Paul Acquisition Limited Partnership

 

* Denotes a “significant subsidiary”, as such term is defined in Rule 1-02 of
Regulation S-X promulgated under the Exchange Act.

 

NOTE:    All companies were incorporated in Virginia except for GLS Properties,
LLC, Allegheny Commercial Properties I, LLC, Allegheny Income Properties I, LLC,
and Allegheny Special Properties, LLC (Pennsylvania).



--------------------------------------------------------------------------------

EXHIBIT E

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected
                                        , of DYNEX CAPITAL, INC. (“Company”), a
Virginia corporation, does hereby certify in such capacity and on behalf of the
Company, pursuant to Section 7(m) of the Sales Agreement dated June 24, 2010
(the “Sales Agreement”) between the Company and JMP Securities LLC (“JMP”), that
to the best of the knowledge of the undersigned:

(i)     Except for non-material exceptions, the representations and warranties
of the Company in Section 5 of the Sales Agreement are true and correct on and
as of the date hereof, with the same force and effect as if expressly made on
and as of the date hereof; and

(ii)   The Company has complied in all material respects with all material
agreements and satisfied all conditions to be performed or satisfied on its part
pursuant to the Sales Agreement at or prior to the date hereof to the extent not
waived by JMP.

 

      By:  

 

        Name:            Title:    Date:  

 

        



--------------------------------------------------------------------------------

EXHIBIT F-1

MATTERS TO BE COVERED BY INITIAL OPINION OF

TROUTMAN SANDERS LLP

 

DYNEX CAPITAL, INC.

5,000,000 Shares of Common Stock, par value $0.01 per share

June 24, 2010

JMP Securities LLC

499 Park Avenue

New York, New York 10022

Ladies and Gentlemen:

We have acted as counsel to Dynex Capital, Inc., a Virginia corporation (the
“Company”), in connection with the offering and sale by the Company of up to
5,000,000 shares of its common stock, $0.01 par value per share (the “Common
Stock”), pursuant to an Equity Distribution Agreement, dated June 24, 2010, by
and between the Company and JMP Securities LLC (the “Agreement”). This letter is
being delivered to you pursuant to Section 7(n) of the Agreement. All terms not
otherwise defined herein have the meanings set forth in the Agreement.

We have examined originals or copies certified to our satisfaction, of such
corporate records of the Company, indentures, agreements and other instruments,
certificates of public officials, certificates of officers and representatives
of the Company, and other documents as we have deemed necessary to require as a
basis for the opinions hereinafter expressed. As to various questions of fact
material to such opinions, we have, when relevant facts were not independently
established, relied upon certification by officers of the Company and other
appropriate persons and statements contained in the Registration Statement and
the Prospectus. In addition, we have relied upon the representations contained
in the Agreement. In our examination of records and other documents, we have
assumed the authenticity of all such documents submitted to us as originals, the
genuineness of all signatures, the due authority of the persons executing such
documents and the conformity to the originals of all documents submitted to us
as copies.

In addition, we have made such other investigations of applicable law as we
deemed necessary to enable us to provide you with the opinions hereafter
expressed. Except as set forth in this letter, we have not undertaken any
independent investigation, examination or inquiry to confirm or determine the
existence or absence of any facts, searched any of the books, records or files
of the Company, searched any internal file, court file, public record or other
information collection, or examined or reviewed any communication, instrument,
agreement, document, file, financial statement, tax return, record, lien
records, or other item.



--------------------------------------------------------------------------------

Additionally, in rendering the opinions hereafter expressed, we have assumed
that each certificate, report or other document issued by any governmental
official, office or agency concerning any person, asset, property or status is,
and all public records (including their proper indexing and filing) are,
accurate, complete, authentic and current and remain so as of the date hereof.

The assumptions and qualifications expressly stated in this letter are in
addition to (and not in lieu or limitation of) any others presumed by customary
usage.

The opinions hereafter expressed are given as of the date hereof, and we do not
in any event undertake to advise you on any facts or circumstances occurring or
coming to our attention after the date hereof.

Based upon the foregoing, and having regard to legal considerations that we deem
relevant, we are of the opinion that:

1.     As of December 31, 2009, the Company had an authorized capitalization as
set forth in its consolidated balance sheets included in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2009.

2.     The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the Commonwealth of Virginia. The
Company has full corporate power and authority to own its assets and to conduct
its business as described in the Prospectus.

3.     The Company is duly qualified as a foreign corporation to transact
business in each jurisdiction set forth on Schedule A to this opinion letter. To
our knowledge, other than the Company’s interests in the Subsidiaries, the
Company does not own, directly or indirectly, any capital stock or other equity
securities of any other corporation or any ownership interest in any limited
liability company, partnership, joint venture or other association.

4.     The execution, delivery and performance of the Agreement by the Company
and the consummation by the Company of the transactions contemplated thereby do
not conflict with, or result in any breach of, or constitute a default under
(nor constitute any event that with notice, lapse of time or both would
constitute a breach of or default under), (i) the articles of incorporation or
bylaws of the Company, (ii) to our knowledge, violate any U.S. federal or
Virginia state law or regulation binding upon or applicable to the Company or
any of its properties or assets, (iii) violate any decree, judgment or order
known to us to be applicable to the Company or (iv) result in any breach of, or
constitute a default under (nor constitute any event that with notice, lapse of
time, or both would constitute a breach of or default under), any provision of
any of the agreements and contracts of the Company filed as Exhibits 10 to the
Company’s Form 10-K for the year ended December 31, 2009 and Form 10-Q for the
quarter ended March 31, 2010, except in the case of clauses (ii) and (iv) for
such violations, conflicts, breaches or defaults that individually or in the
aggregate would not be reasonably expected to have a Material Adverse Effect;
provided, however, that we express no opinion regarding any state securities,
blue sky or real estate syndication laws or Section 9 of the Agreement.

 

1



--------------------------------------------------------------------------------

5.     The Company has full corporate power and authority to enter into, and to
perform its obligations under, the Agreement and to consummate the transactions
contemplated therein. The execution and delivery of the Agreement has been duly
authorized by all necessary corporate action of the Company and the Agreement
has been duly executed and delivered by the Company.

6.     No approval, authorization, consent or order of, or filing with, any U.S.
federal or Virginia governmental or regulatory commission, board, body,
authority or agency is required in connection with the execution, delivery and
performance of the Agreement and the consummation of the transactions
contemplated therein, including the sale and delivery of the Placement Shares by
the Company as contemplated therein, other than such as have been obtained or
made under the Securities Act or the Exchange Act (except that we express no
opinion as to any necessary qualification under the state securities, blue sky
or real estate syndication laws of the various jurisdictions in which the
Placement Shares are being offered by JMP or under the rules and regulations of
the FINRA).

7.     The Placement Shares have been duly authorized by the Company for
issuance and sale pursuant to the Agreement. The Placement Shares, when issued
and delivered by the Company in accordance with such authorization and pursuant
to the Agreement against payment of the consideration specified in the
Agreement, will be validly issued, fully paid and nonassessable.

8.     The issuance and sale of the Placement Shares by the Company is not
subject to preemptive or other similar rights arising by operation of the
Company’s articles of incorporation and bylaws or the laws of the Commonwealth
of Virginia, or under any provision of any of the agreements and contracts of
the Company filed as Exhibits 10 to the Company’s Form 10-K for the year ended
December 31, 2009 and Form 10-Q for the quarter ended March 31, 2010.

9.     To our knowledge, except as otherwise described in the Registration
Statement, the Prospectus, the documents incorporated therein by reference or
the exhibits filed in connection therewith, there are no persons with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement or otherwise registered by the Company under the
Securities Act.

10.   The Registration Statement, at the last deemed effective date of the
Registration Statement pursuant to Rule 430B(f)(2) of the Securities Act, and
Prospectus, as of the date of this letter, complied as to form in all material
respects with the requirements of the Securities Act (it being understood that
we express no opinion with respect to the financial statements, related
schedules and other data derived from such financial statements, schedules and
other financial information included or incorporated by reference therein or
excluded therefrom).

11.   The statements under the captions “DESCRIPTION OF OUR CAPITAL STOCK” and
“DESCRIPTION OF OUR COMMON STOCK” in the Prospectus, insofar as such statements
purport to summarize or describe matters of law and legal conclusions,
constitute accurate summaries thereof in all material respects.

 

2



--------------------------------------------------------------------------------

12.   To our knowledge, there are no actions, suits or proceedings, inquiries,
or investigations pending or threatened against the Company or any of its
officers or directors which are required to be described in the Registration
Statement or the Prospectus but are not so described.

13.   The statements under the captions “FEDERAL INCOME TAX CONSEQUENCES OF OUR
STATUS AS A REIT” and “FEDERAL INCOME TAX CONSEQUENCES OF OUR STATUS AS A REIT –
RECENT DEVELOPMENTS” in the Prospectus, insofar as such statements constitute
matters of law, summaries of legal matters, or legal conclusions, have been
reviewed by such counsel and fairly present and summarize, in all material
respects, the matters referred to therein.

*            *             *            *

In addition, we have participated in the preparation of the Registration
Statement and the Prospectus and in discussions with officers, directors,
employees and other representatives of the Company, with representatives of its
independent public accountants, and with you and your representatives, at which
time the contents of the Registration Statement and the Prospectus and related
matters were discussed, and we have reviewed certain company records, documents
and proceedings. On the basis of the foregoing, nothing has come to our
attention that leads us to believe that (1) any part of the Registration
Statement, at the last deemed effective date of the Registration Statement
pursuant to Rule 430B(f)(2) of the Securities Act, contained an untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, or (2) the
Prospectus, as of date of this letter, included or includes an untrue statement
of a material fact or omitted or omits to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading (it being understood that we express no belief
with respect to the financial statements, related schedules and other data
derived from such financial statements, schedules and other financial
information included or incorporated by reference therein or excluded
therefrom).

The limitations inherent in the independent verification of factual matters and
the character of determinations involved in the preparation of a disclosure
document are such, however, that (other than with respect to paragraphs 11 and
13 above) we do not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Registration Statement or the
Prospectus or any amendments or supplements to them (including any of the
documents incorporated by reference in them).

We have been informed by the Commission that the Registration Statement is
effective under the Securities Act and, to our knowledge, (i) no stop order
suspending the effectiveness of the Registration Statement has been issued under
the Securities Act, and (ii) no proceedings seeking the issuance of such a stop
order have been initiated or threatened by the Commission.

 

3



--------------------------------------------------------------------------------

As used herein, the phrase “to our knowledge” means knowledge based upon and
limited to the representations and warranties of the Company contained in the
Agreement and in the documents delivered by the Company pursuant to the
Agreement, inquiries of an appropriate officer of the Company whom we have
determined is likely to have personal knowledge of the matters covered by the
opinion, and the current conscious awareness of facts of the attorneys currently
practicing law with our firm who had involvement in the transaction contemplated
by the Agreement.

In rendering the opinions set forth in paragraphs 1 through 13 above, we do not
purport to express an opinion on any laws other than those of the Commonwealth
of Virginia, the State of New York and the United States of America. This
opinion may not be relied upon by, nor may copies be delivered to, any person
without our prior written consent.

Very truly yours,

 

 

4

 



--------------------------------------------------------------------------------

EXHIBIT F-2

Matters to be covered by subsequent Company Counsel Opinions

 

DYNEX CAPITAL, INC.

5,000,000 Shares of Common Stock, par value $0.01 per share

[            ], 2010

JMP Securities LLC

499 Park Avenue

New York, New York 10022

Ladies and Gentlemen:

We have acted as counsel to Dynex Capital, Inc., a Virginia corporation (the
“Company”), in connection with the offering and sale by the Company of up to
5,000,000 shares of its common stock, $0.01 par value per share, pursuant to an
Equity Distribution Agreement, dated June 24, 2010, by and between the Company
and JMP Securities LLC (the “Agreement”). This letter is being delivered to you
pursuant to Section 7(n) of the Agreement. All terms not otherwise defined
herein have the meanings set forth in the Agreement.

We have participated in the preparation of the Registration Statement and the
Prospectus and in discussions with officers, directors, employees and other
representatives of the Company, with representatives of its independent public
accountants, and with you and your representatives, at which time the contents
of the Registration Statement and the Prospectus and related matters were
discussed, and we have reviewed certain company records, documents and
proceedings. On the basis of the foregoing, nothing has come to our attention
that leads us to believe that (1) any part of the Registration Statement, at the
last deemed effective date of the Registration Statement pursuant to Rule
430B(f)(2) of the Securities Act, contained an untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, or (2) the Prospectus,
as of the date of this letter, included or includes an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading (it being understood that we express no belief with respect
to the financial statements, related schedules and other data derived from such
financial statements, schedules and other financial information included or
incorporated by reference therein or excluded therefrom).

The limitations inherent in the independent verification of factual matters and
the character of determinations involved in the preparation of a disclosure
document are such,



--------------------------------------------------------------------------------

however, that we do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or the
Prospectus or any amendments or supplements to them (including any of the
documents incorporated by reference in them).

We have been informed by the Commission that the Registration Statement is
effective under the Securities Act and, to our knowledge, (i) no stop order
suspending the effectiveness of the Registration Statement has been issued under
the Securities Act and (ii) no proceedings seeking the issuance of such a stop
order have been initiated or threatened by the Commission.

As used herein, the phrase “to our knowledge” means knowledge based upon and
limited to the representations and warranties of the Company contained in the
Agreement and in the documents delivered by the Company pursuant to the
Agreement, inquiries of an appropriate officer of the Company whom we have
determined is likely to have personal knowledge of the matters covered by the
opinion, and the current conscious awareness of facts of the attorneys currently
practicing law with our firm who had involvement in the transaction contemplated
by the Agreement.

This letter may not be relied upon by, nor may copies be delivered to, any
person without our prior written consent.

Very truly yours,

 

 

1



--------------------------------------------------------------------------------

EXHIBIT F

PERMITTED FREE WRITING PROSPECTUSES

 

 

2